Mr. Justice Thomas delivered the opinion of the court: Frank M. Schwartz, claimant’s intestate, was a member of the State Highway Maintenance Police. On September 7, 1930, while in the performance of his duties, he received an injury from which he died the next day. The injuries causing his death arose out of and in the course of his employment. He left no children, but left claimant, Annie Marie Schwartz, his widow surviving. His salary was $175.00 per month. It is conceded by the Attorney General that the employment of claimant’s intestate is governed by the provisions of the Workmen’s Compensation Act. Under the provisions of paragraph (a) of section 7 of that Act claimant is entitled to an award of $3,750.00. It is therefore ordered that she be and she is awarded the sum of $3,750.00.